Investor Update August 16, 2007 1 Certain matters discussed in this presentation are “forward-looking statements” intended to qualifyfor the safe harbors from liability established by the Private Securities Litigation Reform Act of 1995.In particular, the Company’s statements regarding trends in the marketplace and potential futureresults are examples of such forward-looking statements. The forward-looking statements includerisks and uncertainties, including, but not limited to, restrictions imposed by the Company’soutstanding indebtedness, changes in the cost and availability of polymers,demand for theCompany's services and products, business cycles and other industry conditions,the Company'sability to manage inventory and to develop technology and proprietary know-how,the Company’slack of asset diversification,its ability to attract and retain key personnel, litigation risks, international risks, operational risks, and other factors detailed in the Company's form 10-Kfor the fiscal year ended September 30, 2006. The factors discussed herein and expressed from timeto time in the Company's filings with the Securities and Exchange Commission could cause actualresults and developments to be materially different from those expressed in or implied by suchstatements. The forward-looking statements are made only as of the date of thispresentation, andthe Company undertakes no obligation to publicly update such forward-looking statements to reflectsubsequent events or circumstances. 2 With 19 locations in 10countries, ICO producescustom polymer powders andremains an industry leader insize reduction, compoundingand other tolling services forplastic and non-plasticmaterials. ICO's BayshoreIndustrial subsidiary producesspecialty compounds,concentrates and additivesprimarily for the plastic filmindustry. About the Company 3 Additiveproducer:CIBA, Teknor Oil & GasExplorationandProduction Ethane,Propane,Naphtha PolymerProducers:PE, PP, PS,PVC End ProductConverters: tankproducers,film manufacturers,toy makers,molders Ethylene,Propylene, Styrene, Vinyl Refinery Processes ASSETS UTILIZED Processors:ICO Polymers/Bayshore Drilling rigs,productionequipment, etc. Additives PolymerizationReactors Compounding/grinding Injection molding, MonomerProduction Post Reactor Processing ICO’s “Fit” in the Value Chain Industrial blow molding, rotational molding Chloride 4 Compounds, including ConcentratesProduced by Bayshore Industrial Products & Services Custom Powders for Rotational molding ■ Proprietary ICORENE® and COTENE® product lines sold across the globe ■ Business built on value-adds, such as: - Grades tailored to client, driven by application - R&D and technical sales support worldwide- Partnering with key customers Other Polymer Powder Markets ■ Proprietary ICOTEX™ and ICOFLO™ lines - for textiles and carrier powders for masterbatch customers ■ ECORENE™ - an environmentally friendly family of thermoplastic powders with a unique combination of properties well-suited for a variety of markets such as the oilfield service and metal coating industries ■ Products primarily for the plastic film industry■ Products produced include: - Masterbatches - Concentrates - Specialty compounds ■ Markets served - North America and selected export markets ■ Regional expertise in other areas 5 ■ Ambient Grinding - high-volume, low value-add service ■ Cryogenic Grinding - greater value-add and requiring more technical expertise to serve the market ■ Jet Milling - greater value-add and requiring more technical expertise ■ Other related services: - Compounding - Blending - Packaging - Warehousing Products & Services ■ Wide range of tolling opportunities globally, including: - Rotomolding - Oilfield services - Textiles - Metal coatings - Agricultural - Paints - Wood composites - Soaps/cosmetics Tolling Processing services 6 Global PlatformICO Europe Verolanuova, IT Soreco, FR Montereau, FR Beaucaire, FR Gainsborough, UK ’s-Gravendeel, NL 7 Global PlatformICO Polymers NA China, TX Fontana, CA Asbury, NJ Grand Junction, TN East Chicago, IN Bayshore MB Compounding LaPorte, TX 8 Global PlatformICO Courtenay (Asia-Pacific) ICO Malaysia ICO New Zealand ICO Australia ICO U.A.E 9 Global PlatformICO Polymers do Brazil Belo, Brazil Started production operations in 2002 10 Historical Financial Performance 11 Historical Financial Performance- Cont’d In Q107, the Company repurchased 85% of the outstanding Preferred Stock for total consideration of $28.5 million. 12 Operating Margin Breakdown 2004-June 2007 13 Operating Income, Assets, ROIC% by Business Segment ROIC% computed as trailing twelve months operating income divided by average of last thirteen months invested capitalbase. Invested capital base equal to total tangible assets minus inter-company loans less current liabilities excluding debt. 14 Value Creation Opportunities - FY 2007 and Beyond ■ Capitalize on global platform •Cultivate global customer relationships •FY 2007 expansion of compounding capacity in Malaysia - the first global expansion ofBayshore product and service line •Further develop strategic raw material supply relationships ■ FY 2007 expansion into the Middle East (Dubai) ■ Capitalize on current market strength in Australia ■ Aggressively grow oilfield service product sales ■ Profitably grow our business in Brazil ■ Continue overall growth and take advantage of operating leverage (i.e. cost control) 15
